 

Exhibit 10.6

 

Exclusive Option Agreement

 

This Exclusive Option Agreement (this “Agreement”) is executed by and among the
following Parties as of November 6, 2018, in Jiaxing, the People’s Republic of
China (“China” or the “PRC”):

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd. (嘉兴市邦同电子科技有限公司)

 

Address: ***

 

Party B: Xianyi HAO(郝显义) (a Chinese citizen with Identification No.: ***)

 

Party C: Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司)

 

Address: ***

 

In this Agreement, each of Party A, Party B and Party C shall be hereinafter
referred to as a “Party” individually, and as the “Parties” collectively.

Whereas:

 

1. Party B is the shareholder of Party C and as of the date hereof hold 97.55%
of the equity interests of Party C, representing RMB 11,930,000 in the
registered capital of Party C.

 

2. Party A and Party B executed a Loan Agreement (“Loan Agreement”) on November
6, 2018, according to which Party A agreed to provide to Party B a loan in the
amount of RMB 11,930,000 for the purpose as designated in the Loan Agreement.

 

Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:

 

1. Sale and Purchase of Equity Interest

 

  1.1 Option Granted

 

Party B hereby irrevocably and unconditionally grants Party A an irrevocable and
exclusive right to purchase, or designate one or more persons (each, a
“Designee”) to purchase the equity interests in Party C then held by Party B
once or at multiple times at any time in part or in whole at Party A’s sole and
absolute discretion to the extent permitted by Chinese laws and at the price
described in Section 1.3 herein (such right being the “Equity Interest Purchase
Option”). Except for Party A and the Designee(s), no other person shall be
entitled to the Equity Interest Purchase Option or other rights with respect to
the equity interests of Party B. Party C hereby agrees to the grant by Party B
of the Equity Interest Purchase Option to Party A. The term “person” as used
herein shall refer to individuals, corporations, partnerships, partners,
enterprises, trusts or non-corporate organizations.

 



   

 

 

  1.2 Steps for Exercise of the Equity Interest Purchase Option

 

Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the “Equity Interest Purchase Option Notice”), specifying:(a) Party A’s
decision to exercise the Equity Interest Purchase Option, and the name of the
Designee(s) if any; (b) the portion of equity interests to be purchased by Party
A or the Designee from Party B (the “Optioned Interests”); and (c) the date for
purchasing the Optioned Interests or the date for the transfer of the Optioned
Interests.

 

  1.3 Equity Interest Purchase Price

 

Optioned Interests

 

The total price for the purchase by Party A of all Optioned Interests held by
Party B upon exercise of the Equity Interest Purchase Option by Party A shall
equal to the amount of registered capital contributed by Party B in Party C for
such Optioned Interests (or such price may be as set forth in the equity
transfer agreement to be executed between Party A (or the Designee) and Party B
separately, provided that such price does not violate PRC laws and regulations
and is acceptable to Party A); if Party A exercises the Equity Interest Purchase
Option to purchase part of the Optioned Interests held by Party B in Party C,
then the purchase price shall be calculated on a pro rata basis. If at the time
when Party A exercises the Equity Interest Purchase Option, the PRC laws impose
mandatory requirements on the purchase price of such Optioned Interests, such
that the minimum price permitted under PRC law is higher than the aforementioned
price, then the purchase price shall be such minimum price permitted by PRC law
(collectively, the “Equity Interest Purchase Price”).

 

  1.4 Transfer of Optioned Interests

 

For each exercise of the Equity Interest Purchase Option:

 

  1.4.1 Party B shall cause Party C to promptly convene a shareholders’ meeting,
at which a resolution shall be adopted approving Party B’s transfer of the
Optioned Interests to Party A and/or the Designee(s);

 

  1.4.2 Party B shall obtain written statements from the other shareholders of
Party C giving consent to the transfer of the Optioned Interests by Party B to
Party A and/or the Designee(s) and waiving any right of first refusal with
respect thereto;

 

  1.4.3 Party B shall execute an equity interest transfer contract with respect
to each transfer with Party A and/or each Designee (whichever is applicable), in
accordance with the provisions of this Agreement and the Equity Interest
Purchase Option Notice regarding the Optioned Interests;

 



   

 

 

  1.4.4 Party B shall, within thirty (30) days after receipt of the Equity
Interest Purchase Option Notice, execute all necessary contracts, agreements or
documents with relevant parties, obtain all necessary government approvals and
permits, and complete all necessary registrations and filings, so as to transfer
valid ownership of the Optioned Interests to Party A and/or the Designee(s),
unencumbered by any security interests, and cause Party A and/or the Designee(s)
to become the registered owner(s) of the Optioned Interests. For the purpose of
this Section and this Agreement, “security interests” shall include securities,
mortgages, third party’s rights or interests, any stock options, acquisition
right, right of first refusal, right to offset, ownership retention or other
security arrangements, but shall be deemed to exclude any security interest
created by this Agreement, Party B’s Equity Interest Pledge Agreement and Party
B’s Power of Attorney; “Party B’s Equity Interest Pledge Agreement” as used in
this Agreement shall refer to the Interest Pledge Agreement executed by and
among Party A, Party B and Party C on the date hereof and any modification,
amendment and restatement thereto.; “Party B’s Power of Attorney” as used in
this Agreement shall refer to the Power of Attorney executed by Party B on the
date hereof granting Party A with a power of attorney and any modification,
amendment and restatement thereto.

 

  1.5 Payment

 

The Parties have agreed in the Loan Agreement that any proceeds obtained by
Party B through the transfer of its equity interests in Party C shall be used
for repayment of the loan provided by Party A (and any interest thereon) in
accordance with the Loan Agreement. Accordingly, upon exercise of the Equity
Interest Purchase Option, Party A may make the payment of the Equity Interest
Purchase Price by way of offset of the outstanding debts owed by Party B to
Party A (including without limitation the outstanding amount of the loan owed by
Party B to Party A and any interest thereon) (such debts, the “Offset Debts”),
in which case Party A shall not be required to pay any additional purchase price
to Party B, unless the Equity Interest Purchase Price set forth herein is
required to be adjusted in accordance with the PRC laws. If the PRC laws impose
mandatory requirements on the Equity Interest Purchase Price agreed under this
Agreement, such that the minimum Equity Interest Purchase Price permitted under
PRC laws exceeds the price already offset with the Offset Debts, Party B hereby
waives its right to receive the amount of price that exceeds the amount offset
with the Offset Debts.

 

2. Covenants

 

  2.1 Covenants regarding Party C

 

Party B (as a shareholder of Party C) and Party C hereby covenant as follows:

 

  2.1.1 Without the prior written consent of Party A, they shall not in any
manner supplement, change or amend the articles of association of Party C,
increase or decrease its registered capital, or change its structure of
registered capital in other manners;

 



   

 

 

  2.1.2 They shall maintain Party C’s corporate existence in accordance with
good financial and business standards and practices, obtain and maintain all
necessary government licenses and permits by prudently and effectively operating
its business and handling its affairs;

 

  2.1.3 Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any material assets of Party C or legal or beneficial interest in the material
business or revenues of Party C, or allow the encumbrance thereon of any
security interest;

 

  2.1.4 Without the prior written consent of Party A, they shall not incur,
inherit, guarantee or suffer the existence of any debt, except for payables
incurred in the ordinary course of business other than through loans;

 

  2.1.5 They shall always operate all of Party C’s businesses within the
ordinary course of business to maintain the asset value of Party C and refrain
from any action/omission that may adversely affect Party C’s operating status
and asset value;

 

  2.1.6 Without the prior written consent of Party A, they shall not cause Party
C to execute any major contract, except the contracts in the ordinary course of
business;

 

  2.1.7 Without the prior written consent of Party A, they shall not cause Party
C to provide any person with any loan or credit;

 

  2.1.8 They shall provide Party A with information on Party C’s business
operations and financial condition at Party A’s request;

 

  2.1.9 If requested by Party A, they shall procure and maintain insurance in
respect of Party C’s assets and business from an insurance carrier acceptable to
Party A, at an amount and type of coverage typical for companies that operate
similar businesses;

 

  2.1.10 Without the prior written consent of Party A, they shall not cause or
permit Party C to merge, consolidate with, acquire or invest in any person;

 

  2.1.11 They shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to Party C’s assets, business, revenue or equity interest;

 

  2.1.12 To maintain the ownership by Party C of all of its assets, they shall
execute all necessary or appropriate documents, take all necessary or
appropriate actions, file all necessary or appropriate complaints, and raise
necessary or appropriate defenses against all claims;

 



   

 

 

  2.1.13 Without the prior written consent of Party A, they shall ensure that
Party C shall not in any manner distribute dividends to its shareholders,
provided that upon Party A’s written request, Party C shall immediately
distribute all distributable profits to its shareholders;

 

  2.1.14 At the request of Party A, they shall appoint any person designated by
Party A as the director or executive director of Party C.

 

  2.1.15 Without Party A’s prior written consent, they shall not engage in any
business in competition with Party A or its affiliates; and

 

  2.1.16 Unless otherwise required by PRC law, Party C shall not be dissolved or
liquated without prior written consent by Party A;

 

  2.1.17 Once PRC laws permits foreign investors to invest in the principal
business of Party C in China, with a controlling stake and/or in the form of
wholly foreign-owned enterprises, and the competent government authorities of
China begin to approve such investments, upon Party’s exercise of the Equity
Interest Purchase Option, Party B shall immediately transfer to Party A or the
Designee(s) the equity interest in Party C held by Party B.

 

  2.2 Covenants of Party B

 

Party B hereby covenants as follows:

 

  2.2.1 Without the prior written consent of Party A, Party B shall not sell,
transfer, mortgage or dispose of in any other manner any legal or beneficial
interest in the equity interests in Party C held by Party B, or allow the
encumbrance thereon, except for the interest placed in accordance with Party B’s
Equity Interest Pledge Agreement, Party B’s Power of Attorney and this
Agreement;

 

  2.2.2 Without the prior written consent of Party A, Party B shall ensure the
shareholders’ meeting and/or the directors (or the executive director) of Party
C not to approve any sale, transfer, mortgage or disposition in any other manner
of any legal or beneficial interest in the equity interests in Party C held by
Party B, or allow the encumbrance thereon of any security interest, except for
the interest placed in accordance with Party B’s Equity Interest Pledge
Agreement, Party B’s Power of Attorney and this Agreement;

 

  2.2.3 Without the prior written consent of Party A, Party B shall cause the
shareholders’ meeting or the directors (or the executive director) of Party C
not to approve the merger or consolidation with any person, or the acquisition
of or investment in any person;

 

  2.2.4 Party B shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to the equity interests in Party C held by Party B;

 



   

 

 

  2.2.5 Party B shall ensure the shareholders’ meeting or the directors (or the
executive director) of Party C to vote in favor of the transfer of the Optioned
Interests as set forth in this Agreement and to take any and all other actions
that may be requested by Party A;

 

  2.2.6 To the extent necessary to maintain Party B’s ownership in Party C,
Party B shall execute all necessary or appropriate documents, take all necessary
or appropriate actions, file all necessary or appropriate complaints, and raise
necessary or appropriate defenses against all claims;

 

  2.2.7 Party B shall appoint any designee of Party A as the director or the
executive director of Party C, at the request of Party A;

 

  2.2.8 Party B gives consent to the execution by each of the other shareholders
of Party C with Party A and Party C of the exclusive option agreement, the
equity interest pledge agreement and the power of attorney similar to this
Agreement, Party B’s Equity Interest Pledge Agreement and Party B’s Power of
Attorney, and undertakes not to take any action in conflict with such documents
executed by such other shareholders; with respect to the transfer of equity
interest of Party C by any of the other shareholders of Party C to Party A
and/or the Designee(s) pursuant to such shareholder’s exclusive option
agreement, Party B hereby waives all of its right of first refusal (if any).

 

  2.2.9 If Party received any profit distribution, interest, dividend or
proceeds of liquidation from Party C, Party B shall promptly donate all such
profit distribution, interest, dividend or proceeds of liquidation to Party A or
any other person designated by Party A in the manner permitted by the applicable
PRC laws; and

 

  2.2.10 Party B shall strictly abide by the provisions of this Agreement and
other contracts jointly or separately executed by and among Party B, Party C and
Party A, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof. To
the extent that Party B has any remaining rights with respect to the equity
interests subject to this Agreement hereunder or under the Party B’s Equity
Interest Pledge Agreement or under the Party B’s Power of Attorney, Party B
shall not exercise such rights except in accordance with the written
instructions of Party A.

 

3. Representations and Warranties

 

Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of the transfer of the
Optioned Interests, that:

 

  3.1 They have the power, capacity and authority to execute and deliver this
Agreement and any equity interest transfer contracts to which they are parties
concerning each transfer of the Optioned Interests as described thereunder
(each, a “Transfer Contract”), and to perform their obligations under this
Agreement and any Transfer Contracts. Party B and Party C agree to enter into
Transfer Contracts substantially consistent with the terms of this Agreement
upon Party A’s exercise of the Equity Interest Purchase Option. This Agreement
and the Transfer Contracts to which they are parties constitute or will
constitute their legal, valid and binding obligations and shall be enforceable
against them in accordance with the provisions thereof;

 



   

 

 

  3.2 Party B and Party C have obtained any and all approvals and consents from
the competent government authorities and third parties (if required) for the
execution, delivery and performance of this Agreement.

 

  3.3 The execution and delivery of this Agreement or any Transfer Contracts and
the obligations under this Agreement or any Transfer Contracts shall not: (i)
cause any violation of any applicable laws of China; (ii) be inconsistent with
the articles of association, bylaws or other organizational documents of Party
C; (iii) cause the violation of any contracts or instruments to which they are a
party or which are binding on them, or constitute any breach under any contracts
or instruments to which they are a party or which are binding on them; (iv)
cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them;

 

  3.4 Party B has the legal and complete title to the equity interests held by
it in Party C. Except for Party B’s Equity Interest Pledge Agreement and Party
B’s Power of Attorney, Party B has not placed any security interest or
encumbrances on such equity interests;

 

  3.5 Party C is a limited liability company duly organized and validly existing
under the laws of the PRC. Party C has the legal and complete title to all of
the assets used in connection with its business operation, and has not placed
any security interest on the aforementioned assets;

 

  3.6 Party C does not have any outstanding debts, except for (i) debt incurred
during the ordinary course of business; and (ii) debts disclosed to Party A for
which Party A’s written consent has been obtained.

 

  3.7 Party C has complied with all PRC laws and regulations in material
aspects; and

 

There are no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C.

 

4. Effective Date and Term

 

This Agreement shall become effective upon execution by the Parties, and remain
effective until all equity interests held by Party B in Party C have been
transferred or assigned to Party A and/or any other person designated by Party A
in accordance with this Agreement.

 



   

 

 

5. Governing Law and Resolution of Disputes

 

  5.1 Governing Law

 

The execution, effectiveness, interpretation, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of the PRC.

 

  5.2 Methods of Resolution of Disputes

 

In the event of any dispute with respect to the interpretation and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the
dispute, either Party may submit the relevant dispute to the Shenzhen Court of
International Arbitration(Shenzhen Arbitration Commission) for arbitration, in
accordance with the arbitration rules of such arbitration commission effective
at that time. The place of the hearing of the arbitration shall be Shenzhen. The
arbitration award shall be final and binding on both Parties.

 

6. Taxes and Fees

 

Each Party shall pay any and all transfer and registration taxes, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.

 

7. Notices

 

 

7.1

All notices and other communications required to be given pursuant to this
Agreement or otherwise given in connection with this Agreement shall be
delivered personally, or sent by registered mail, prepaid postage, a commercial
courier service, facsimile transmission or email to the address of such Party
set forth below. The dates on which notices shall be deemed to have been
effectively given shall be determined as follows:

 

  7.1.1 Notices given by personal delivery shall be deemed effectively given on
the date of receipt at the address set forth below, or the date on which such
notices are placed at the address set forth below;

 

  7.1.2 Notices given by courier service, registered mail or prepaid postage
shall be deemed effectively given on the date of receipt, refusal or return for
any reason at the address set forth below;

 

  7.1.3 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission to the Fax no. set forth below (as
evidenced by an automatically generated confirmation of transmission). Notices
given by email shall be deemed effectively given on the date of successful
transmission, provided that the sending Party has received a system message
indicating successful transmission or has not received a system message within
24 hours indicating failure of delivery or return of email.

 



   

 

 



  7.2 For the purpose of notification, each party’s address is as follows:      
    Party A: Jiaxing Bangtong Electronic technology Co., Ltd.     Address: ***  
        PartyB: Xianyi HAO     Address:***           PartyC: Shenzhen Bangtong
Ecommerce Co., Ltd.     Address: ***         7.3 Any Party may at any time
change its address for notices by a notice delivered to the other Parties in
accordance with the terms of this Section.



 

8. Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement, and
any oral or written information exchanged between the Parties in connection with
the preparation and performance of this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of other Parties, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, directors,
employees, legal counsels or financial advisors regarding the transaction
contemplated hereunder, provided that such shareholders, directors, employees,
legal counsels, or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Section. Disclosure of any
confidential information by the shareholders, director, employees of, or
agencies engaged by any Party shall be deemed disclosure of such confidential
information by such Party and such Party shall be held liable for breach of this
Agreement.

 

9. Further Warranties

 

The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.

 



   

 

 

10. Breach of Agreement

 

  10.1 If Party B or Party C materially breaches any provision under this
Agreement, or fails to perform, performs incompletely or delays to perform any
obligation under this Agreement, it shall constitute a breach under this
Agreement on the part of Party B or Party C (as the case may be). Party A is
entitled to require Party B or Party C to rectify or take remedial measures. If
within ten (10) days after Party A delivers a written notice to Party B or Party
C and requires for rectification (or within any other reasonable period required
by Party A), Party B or Party C (as the case may be) fails to rectify or take
remedial measures, Party A is entitled to, at its sole discretion, (1) terminate
this Agreement and require Party B or Party C (as the case may be) to compensate
all the losses; or (2) require specific performance of the obligations of Party
B or Party C (as the case may be) under this Agreement and require Party B or
Party C (as the case may be) to compensate all the losses. This Section shall
not prejudice any other rights of Party A under this Agreement.

 

  10.2 Party B or Party C shall not terminate this Agreement unilaterally in any
event unless otherwise required by the applicable laws.

 

11. Miscellaneous

 

  11.1 Amendments, changes and supplements

 

Any amendment, change and supplement to this Agreement shall be made in writing
by all of the Parties. Any amendment agreement and supplementary agreement duly
executed by the Parties hereto with regard to this Agreement shall constitute an
integral part of this Agreement, and shall have equal legal validity as this
Agreement.

 

  11.2 Entire agreement

 

Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supersede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.

 

  11.3 Headings

 

The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.

 

  11.4 Severability

 

In the event that one or several of the provisions of this Agreement are held to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 



   

 

 

  11.5 Successors

 

The terms of this Agreement shall be binding on the Parties hereto and their
respective successors, heirs (including who inherited the Optioned Interests)
and permitted assigns, and shall be valid with respect to the Parties and each
of their successors, heirs and permitted assigns.

 

  11.6 Survival

 

  11.6.1 Any obligations that occurred or that are due in connection with this
Agreement before the expiration or early termination of this Agreement shall
survive the expiration or early termination thereof.

 

  11.6.2 The provisions of Sections 5, 8, 10 and this Section 11.6 shall survive
the termination of this Agreement.

 

  11.7 Waivers

 

Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.

 

  11.8 Language

 

This Agreement is written in English language in three copies, each Party having
one copy.

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Option Agreement as of the date first above written.

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd.

 

By:

/s/ Qi Wang

  Name: Qi WANG   Title:

Legal Representative

 

 

Party B: Xianyi HAO

 

By:

/s/ Xianyi Hao

 

 

Party C: Shenzhen Bangtong Ecommerce Co., Ltd.

 

By:

/s/ Xianyi Hao

  Name: Xianyi HAO   Title: Legal Representative  

 

   

 

 

Exclusive Option Agreement

 

This Exclusive Option Agreement (this “Agreement”) is executed by and among the
following Parties as of November 6, 2018, in Jiaxing, the People’s Republic of
China (“China” or the “PRC”):

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd. (嘉兴市邦同电子科技有限公司)

 

Address: ***

 

Party B: Nan DING(丁楠) (a Chinese citizen with Identification No.: ***)

 

Party C: Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司)

 

Address: ***

 

In this Agreement, each of Party A, Party B and Party C shall be hereinafter
referred to as a “Party” individually, and as the “Parties” collectively.

 

Whereas:

 

1. Party B is the shareholder of Party C and as of the date hereof hold 2.45% of
the equity interests of Party C, representing RMB 300,000 in the registered
capital of Party C.

 

2. Party A and Party B executed a Loan Agreement (“Loan Agreement”) on November
6, 2018, according to which Party A agreed to provide to Party B a loan in the
amount of RMB 300,000 for the purpose as designated in the Loan Agreement.

 

Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:

 

1. Sale and Purchase of Equity Interest

 

  1.1 Option Granted

 

Party B hereby irrevocably and unconditionally grants Party A an irrevocable and
exclusive right to purchase, or designate one or more persons (each, a
“Designee”) to purchase the equity interests in Party C then held by Party B
once or at multiple times at any time in part or in whole at Party A’s sole and
absolute discretion to the extent permitted by Chinese laws and at the price
described in Section 1.3 herein (such right being the “Equity Interest Purchase
Option”). Except for Party A and the Designee(s), no other person shall be
entitled to the Equity Interest Purchase Option or other rights with respect to
the equity interests of Party B. Party C hereby agrees to the grant by Party B
of the Equity Interest Purchase Option to Party A. The term “person” as used
herein shall refer to individuals, corporations, partnerships, partners,
enterprises, trusts or non-corporate organizations.

 



   

 

 

  1.2 Steps for Exercise of the Equity Interest Purchase Option

 

Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the “Equity Interest Purchase Option Notice”), specifying:(a) Party A’s
decision to exercise the Equity Interest Purchase Option, and the name of the
Designee(s) if any; (b) the portion of equity interests to be purchased by Party
A or the Designee from Party B (the “Optioned Interests”); and (c) the date for
purchasing the Optioned Interests or the date for the transfer of the Optioned
Interests.

 

  1.3 Equity Interest Purchase Price

 

Optioned Interests

 

The total price for the purchase by Party A of all Optioned Interests held by
Party B upon exercise of the Equity Interest Purchase Option by Party A shall
equal to the amount of registered capital contributed by Party B in Party C for
such Optioned Interests (or such price may be as set forth in the equity
transfer agreement to be executed between Party A (or the Designee) and Party B
separately, provided that such price does not violate PRC laws and regulations
and is acceptable to Party A); if Party A exercises the Equity Interest Purchase
Option to purchase part of the Optioned Interests held by Party B in Party C,
then the purchase price shall be calculated on a pro rata basis. If at the time
when Party A exercises the Equity Interest Purchase Option, the PRC laws impose
mandatory requirements on the purchase price of such Optioned Interests, such
that the minimum price permitted under PRC law is higher than the aforementioned
price, then the purchase price shall be such minimum price permitted by PRC law
(collectively, the “Equity Interest Purchase Price”).

 

  1.4 Transfer of Optioned Interests

 

For each exercise of the Equity Interest Purchase Option:

 

  1.4.1 Party B shall cause Party C to promptly convene a shareholders’ meeting,
at which a resolution shall be adopted approving Party B’s transfer of the
Optioned Interests to Party A and/or the Designee(s);

 

  1.4.2 Party B shall obtain written statements from the other shareholders of
Party C giving consent to the transfer of the Optioned Interests by Party B to
Party A and/or the Designee(s) and waiving any right of first refusal with
respect thereto;

 

  1.4.3 Party B shall execute an equity interest transfer contract with respect
to each transfer with Party A and/or each Designee (whichever is applicable), in
accordance with the provisions of this Agreement and the Equity Interest
Purchase Option Notice regarding the Optioned Interests;

 



   

 

 

  1.4.4 Party B shall, within thirty (30) days after receipt of the Equity
Interest Purchase Option Notice, execute all necessary contracts, agreements or
documents with relevant parties, obtain all necessary government approvals and
permits, and complete all necessary registrations and filings, so as to transfer
valid ownership of the Optioned Interests to Party A and/or the Designee(s),
unencumbered by any security interests, and cause Party A and/or the Designee(s)
to become the registered owner(s) of the Optioned Interests. For the purpose of
this Section and this Agreement, “security interests” shall include securities,
mortgages, third party’s rights or interests, any stock options, acquisition
right, right of first refusal, right to offset, ownership retention or other
security arrangements, but shall be deemed to exclude any security interest
created by this Agreement, Party B’s Equity Interest Pledge Agreement and Party
B’s Power of Attorney; “Party B’s Equity Interest Pledge Agreement” as used in
this Agreement shall refer to the Interest Pledge Agreement executed by and
among Party A, Party B and Party C on the date hereof and any modification,
amendment and restatement thereto.; “Party B’s Power of Attorney” as used in
this Agreement shall refer to the Power of Attorney executed by Party B on the
date hereof granting Party A with a power of attorney and any modification,
amendment and restatement thereto.

 

  1.5 Payment

 

The Parties have agreed in the Loan Agreement that any proceeds obtained by
Party B through the transfer of its equity interests in Party C shall be used
for repayment of the loan provided by Party A (and any interest thereon) in
accordance with the Loan Agreement. Accordingly, upon exercise of the Equity
Interest Purchase Option, Party A may make the payment of the Equity Interest
Purchase Price by way of offset of the outstanding debts owed by Party B to
Party A (including without limitation the outstanding amount of the loan owed by
Party B to Party A and any interest thereon) (such debts, the “Offset Debts”),
in which case Party A shall not be required to pay any additional purchase price
to Party B, unless the Equity Interest Purchase Price set forth herein is
required to be adjusted in accordance with the PRC laws. If the PRC laws impose
mandatory requirements on the Equity Interest Purchase Price agreed under this
Agreement, such that the minimum Equity Interest Purchase Price permitted under
PRC laws exceeds the price already offset with the Offset Debts, Party B hereby
waives its right to receive the amount of price that exceeds the amount offset
with the Offset Debts.

 

2. Covenants

 

  2.1 Covenants regarding Party C

 

Party B (as a shareholder of Party C) and Party C hereby covenant as follows:

 

  2.1.1 Without the prior written consent of Party A, they shall not in any
manner supplement, change or amend the articles of association of Party C,
increase or decrease its registered capital, or change its structure of
registered capital in other manners;

 



   

 

 

  2.1.2 They shall maintain Party C’s corporate existence in accordance with
good financial and business standards and practices, obtain and maintain all
necessary government licenses and permits by prudently and effectively operating
its business and handling its affairs;

 

  2.1.3 Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any material assets of Party C or legal or beneficial interest in the material
business or revenues of Party C, or allow the encumbrance thereon of any
security interest;

 

  2.1.4 Without the prior written consent of Party A, they shall not incur,
inherit, guarantee or suffer the existence of any debt, except for payables
incurred in the ordinary course of business other than through loans;

 

  2.1.5 They shall always operate all of Party C’s businesses within the
ordinary course of business to maintain the asset value of Party C and refrain
from any action/omission that may adversely affect Party C’s operating status
and asset value;

 

  2.1.6 Without the prior written consent of Party A, they shall not cause Party
C to execute any major contract, except the contracts in the ordinary course of
business;

 

  2.1.7 Without the prior written consent of Party A, they shall not cause Party
C to provide any person with any loan or credit;

 

  2.1.8 They shall provide Party A with information on Party C’s business
operations and financial condition at Party A’s request;

 

  2.1.9 If requested by Party A, they shall procure and maintain insurance in
respect of Party C’s assets and business from an insurance carrier acceptable to
Party A, at an amount and type of coverage typical for companies that operate
similar businesses;

 

  2.1.10 Without the prior written consent of Party A, they shall not cause or
permit Party C to merge, consolidate with, acquire or invest in any person;

 

  2.1.11 They shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to Party C’s assets, business, revenue or equity interest;

 

  2.1.12 To maintain the ownership by Party C of all of its assets, they shall
execute all necessary or appropriate documents, take all necessary or
appropriate actions, file all necessary or appropriate complaints, and raise
necessary or appropriate defenses against all claims;

 

  2.1.13 Without the prior written consent of Party A, they shall ensure that
Party C shall not in any manner distribute dividends to its shareholders,
provided that upon Party A’s written request, Party C shall immediately
distribute all distributable profits to its shareholders;

 



   

 

 

  2.1.14 At the request of Party A, they shall appoint any person designated by
Party A as the director or executive director of Party C.

 

  2.1.15 Without Party A’s prior written consent, they shall not engage in any
business in competition with Party A or its affiliates; and

 

  2.1.16 Unless otherwise required by PRC law, Party C shall not be dissolved or
liquated without prior written consent by Party A;

 

  2.1.17 Once PRC laws permits foreign investors to invest in the principal
business of Party C in China, with a controlling stake and/or in the form of
wholly foreign-owned enterprises, and the competent government authorities of
China begin to approve such investments, upon Party’s exercise of the Equity
Interest Purchase Option, Party B shall immediately transfer to Party A or the
Designee(s) the equity interest in Party C held by Party B.

 

  2.2 Covenants of Party B

 

Party B hereby covenants as follows:

 

  2.2.1 Without the prior written consent of Party A, Party B shall not sell,
transfer, mortgage or dispose of in any other manner any legal or beneficial
interest in the equity interests in Party C held by Party B, or allow the
encumbrance thereon, except for the interest placed in accordance with Party B’s
Equity Interest Pledge Agreement, Party B’s Power of Attorney and this
Agreement;

 

  2.2.2 Without the prior written consent of Party A, Party B shall ensure the
shareholders’ meeting and/or the directors (or the executive director) of Party
C not to approve any sale, transfer, mortgage or disposition in any other manner
of any legal or beneficial interest in the equity interests in Party C held by
Party B, or allow the encumbrance thereon of any security interest, except for
the interest placed in accordance with Party B’s Equity Interest Pledge
Agreement, Party B’s Power of Attorney and this Agreement;

 

  2.2.3 Without the prior written consent of Party A, Party B shall cause the
shareholders’ meeting or the directors (or the executive director) of Party C
not to approve the merger or consolidation with any person, or the acquisition
of or investment in any person;

 

  2.2.4 Party B shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to the equity interests in Party C held by Party B;

 

  2.2.5 Party B shall ensure the shareholders’ meeting or the directors (or the
executive director) of Party C to vote in favor of the transfer of the Optioned
Interests as set forth in this Agreement and to take any and all other actions
that may be requested by Party A;

 



   

 

 

  2.2.6 To the extent necessary to maintain Party B’s ownership in Party C,
Party B shall execute all necessary or appropriate documents, take all necessary
or appropriate actions, file all necessary or appropriate complaints, and raise
necessary or appropriate defenses against all claims;

 

  2.2.7 Party B shall appoint any designee of Party A as the director or the
executive director of Party C, at the request of Party A;

 

  2.2.8 Party B gives consent to the execution by each of the other shareholders
of Party C with Party A and Party C of the exclusive option agreement, the
equity interest pledge agreement and the power of attorney similar to this
Agreement, Party B’s Equity Interest Pledge Agreement and Party B’s Power of
Attorney, and undertakes not to take any action in conflict with such documents
executed by such other shareholders; with respect to the transfer of equity
interest of Party C by any of the other shareholders of Party C to Party A
and/or the Designee(s) pursuant to such shareholder’s exclusive option
agreement, Party B hereby waives all of its right of first refusal (if any).

 

  2.2.9 If Party received any profit distribution, interest, dividend or
proceeds of liquidation from Party C, Party B shall promptly donate all such
profit distribution, interest, dividend or proceeds of liquidation to Party A or
any other person designated by Party A in the manner permitted by the applicable
PRC laws; and

 

  2.2.10 Party B shall strictly abide by the provisions of this Agreement and
other contracts jointly or separately executed by and among Party B, Party C and
Party A, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof. To
the extent that Party B has any remaining rights with respect to the equity
interests subject to this Agreement hereunder or under the Party B’s Equity
Interest Pledge Agreement or under the Party B’s Power of Attorney, Party B
shall not exercise such rights except in accordance with the written
instructions of Party A.

 

3. Representations and Warranties

 

Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of the transfer of the
Optioned Interests, that:

 

  3.1 They have the power, capacity and authority to execute and deliver this
Agreement and any equity interest transfer contracts to which they are parties
concerning each transfer of the Optioned Interests as described thereunder
(each, a “Transfer Contract”), and to perform their obligations under this
Agreement and any Transfer Contracts. Party B and Party C agree to enter into
Transfer Contracts substantially consistent with the terms of this Agreement
upon Party A’s exercise of the Equity Interest Purchase Option. This Agreement
and the Transfer Contracts to which they are parties constitute or will
constitute their legal, valid and binding obligations and shall be enforceable
against them in accordance with the provisions thereof;

 



   

 

 

  3.2 Party B and Party C have obtained any and all approvals and consents from
the competent government authorities and third parties (if required) for the
execution, delivery and performance of this Agreement.

 

  3.3 The execution and delivery of this Agreement or any Transfer Contracts and
the obligations under this Agreement or any Transfer Contracts shall not: (i)
cause any violation of any applicable laws of China; (ii) be inconsistent with
the articles of association, bylaws or other organizational documents of Party
C; (iii) cause the violation of any contracts or instruments to which they are a
party or which are binding on them, or constitute any breach under any contracts
or instruments to which they are a party or which are binding on them; (iv)
cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them;

 

  3.4 Party B has the legal and complete title to the equity interests held by
it in Party C. Except for Party B’s Equity Interest Pledge Agreement and Party
B’s Power of Attorney, Party B has not placed any security interest or
encumbrances on such equity interests;

 

  3.5 Party C is a limited liability company duly organized and validly existing
under the laws of the PRC. Party C has the legal and complete title to all of
the assets used in connection with its business operation, and has not placed
any security interest on the aforementioned assets;

 

  3.6 Party C does not have any outstanding debts, except for (i) debt incurred
during the ordinary course of business; and (ii) debts disclosed to Party A for
which Party A’s written consent has been obtained.

 

  3.7 Party C has complied with all PRC laws and regulations in material
aspects; and

 

There are no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C.

 

4. Effective Date and Term

 

This Agreement shall become effective upon execution by the Parties, and remain
effective until all equity interests held by Party B in Party C have been
transferred or assigned to Party A and/or any other person designated by Party A
in accordance with this Agreement.

 

5. Governing Law and Resolution of Disputes

 

  5.1 Governing Law

 

The execution, effectiveness, interpretation, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of the PRC.

 



   

 

 

  5.2 Methods of Resolution of Disputes

 

In the event of any dispute with respect to the interpretation and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the
dispute, either Party may submit the relevant dispute to the Shenzhen Court of
International Arbitration(Shenzhen Arbitration Commission) for arbitration, in
accordance with the arbitration rules of such arbitration commission effective
at that time. The place of the hearing of the arbitration shall be Shenzhen. The
arbitration award shall be final and binding on both Parties.

 

6. Taxes and Fees

 

Each Party shall pay any and all transfer and registration taxes, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.

 

7. Notices

 

  7.1 All notices and other communications required to be given pursuant to this
Agreement or otherwise given in connection with this Agreement shall be
delivered personally, or sent by registered mail, prepaid postage, a commercial
courier service, facsimile transmission or email to the address of such Party
set forth below. The dates on which notices shall be deemed to have been
effectively given shall be determined as follows:

 

  7.1.1 Notices given by personal delivery shall be deemed effectively given on
the date of receipt at the address set forth below, or the date on which such
notices are placed at the address set forth below;

 

  7.1.2 Notices given by courier service, registered mail or prepaid postage
shall be deemed effectively given on the date of receipt, refusal or return for
any reason at the address set forth below;

 

  7.1.3 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission to the Fax no. set forth below (as
evidenced by an automatically generated confirmation of transmission). Notices
given by email shall be deemed effectively given on the date of successful
transmission, provided that the sending Party has received a system message
indicating successful transmission or has not received a system message within
24 hours indicating failure of delivery or return of email.

 

  7.2 For the purpose of notification, each party’s address is as follows:      
    Party A: Jiaxing Bangtong Electronic technology Co., Ltd.     Address:***  
        PartyB: Nan DING     Address:***

 



   

 

 

    PartyC: Shenzhen Bangtong Ecommerce Co., Ltd.     Address:***         7.3
Any Party may at any time change its address for notices by a notice delivered
to the other Parties in accordance with the terms of this Section.

 

8. Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement, and
any oral or written information exchanged between the Parties in connection with
the preparation and performance of this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of other Parties, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, directors,
employees, legal counsels or financial advisors regarding the transaction
contemplated hereunder, provided that such shareholders, directors, employees,
legal counsels, or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Section. Disclosure of any
confidential information by the shareholders, director, employees of, or
agencies engaged by any Party shall be deemed disclosure of such confidential
information by such Party and such Party shall be held liable for breach of this
Agreement.

 

9. Further Warranties

 

The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.

 

10. Breach of Agreement

 

  10.1 If Party B or Party C materially breaches any provision under this
Agreement, or fails to perform, performs incompletely or delays to perform any
obligation under this Agreement, it shall constitute a breach under this
Agreement on the part of Party B or Party C (as the case may be). Party A is
entitled to require Party B or Party C to rectify or take remedial measures. If
within ten (10) days after Party A delivers a written notice to Party B or Party
C and requires for rectification (or within any other reasonable period required
by Party A), Party B or Party C (as the case may be) fails to rectify or take
remedial measures, Party A is entitled to, at its sole discretion, (1) terminate
this Agreement and require Party B or Party C (as the case may be) to compensate
all the losses; or (2) require specific performance of the obligations of Party
B or Party C (as the case may be) under this Agreement and require Party B or
Party C (as the case may be) to compensate all the losses. This Section shall
not prejudice any other rights of Party A under this Agreement.

 



   

 

 

  10.2 Party B or Party C shall not terminate this Agreement unilaterally in any
event unless otherwise required by the applicable laws.

 

11. Miscellaneous

 

  11.1 Amendments, changes and supplements

 

Any amendment, change and supplement to this Agreement shall be made in writing
by all of the Parties. Any amendment agreement and supplementary agreement duly
executed by the Parties hereto with regard to this Agreement shall constitute an
integral part of this Agreement, and shall have equal legal validity as this
Agreement.

 

  11.2 Entire agreement

 

Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supersede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.

 

  11.3 Headings

 

The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.

 

  11.4 Severability

 

In the event that one or several of the provisions of this Agreement are held to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

  11.5 Successors

 

The terms of this Agreement shall be binding on the Parties hereto and their
respective successors, heirs (including who inherited the Optioned Interests)
and permitted assigns, and shall be valid with respect to the Parties and each
of their successors, heirs and permitted assigns.

 



   

 

 

  11.6 Survival

 

  11.6.1 Any obligations that occurred or that are due in connection with this
Agreement before the expiration or early termination of this Agreement shall
survive the expiration or early termination thereof.

 

  11.6.2 The provisions of Sections 5, 8, 10 and this Section 11.6 shall survive
the termination of this Agreement.

 

  11.7 Waivers

 

Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.

 

  11.8 Language

 

This Agreement is written in English language in three copies, each Party having
one copy.

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Option Agreement as of the date first above written.

 

Party A: Jiaxing Bangtong Electronic technology Co., Ltd.

 

By:

/s/ Qi Wang

  Name: Qi WANG   Title:

Legal Representative



 

 

Party B:   Nan DING

 

By:

/s/ Nan Ding

 

 

Party C:   Shenzhen Bangtong Ecommerce Co., Ltd.

 

By:

/s/ Xianyi Hao

  Name: Xianyi HAO   Title: Legal Representative  

 



   

 

